DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The preliminary amendment filed May 2, 2020, has been entered. Claims 1-14 remain pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 2, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. The examiner notes that Cite No. AC, US Patent Pub. 2009/0029751 to Schwinn (titled “Molded Spreader Disk”), does not appear to be pertinent to this application and has been given only cursory consideration. If Applicant believes the cited document to be pertinent to the current application, then the examiner requests that Applicant point out the relevant passages or figures.
Specification
The disclosure is objected to because of the following informalities:
In para. 0025, line 3, “first acceleration sensor 18” should read --first acceleration sensor 81-- (consistent with para. 0023-0024 and Figs. 2-3).
In para. 0029, line 5, “GPS23” should read --GPS 23--.
In para. 0034, line 4 and line 11, each instance of “memory 16c” should read --memory 17c-- (consistent with para. 0021 and Fig. 3).
Appropriate correction is required.
Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Although the preamble of claim 10 recites “a system”, the system of claim 10 recites nothing more than the ball of claim 1 and therefore covers the same thing as claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 14 is directed to “[a] program to be downloaded into a mobile terminal” (line 1), which is a computer program per se, without any structural limitations. See MPEP 2106.03.I. The examiner notes that the phrase “to be downloaded” is understood to describe an intended use of the program and does not positively recite the mobile terminal into which the program is to be downloaded.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a first communication unit for wireless transmission of sensor data” in claims 1, 11, and 14; “a second communication unit” and “a unit for generating ball movement data” in claims 5, 11, and 14; “a unit for using at least one of the acceleration, the flight distance and the displacement amount to output a pitch type of the paired ball” in claim 7; and “a unit for causing a cloud server to store the ball movement data via the Internet” in claim 9.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid interpretation under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, it is unclear whether “a first multiaxial acceleration sensor” in line 5 refers to the same multiaxial acceleration sensor previously recited in line 2. For the purpose of examination, the first multiaxial acceleration sensor in line 5 will be interpreted as referring to the same multiaxial acceleration sensor recited in line 2. In addition, the limitation “a position intended to be a center of gravity” in lines 5-6 and again in lines 7-8 renders the claim indefinite, because the phrase “intended to be” is vague. It is unclear whether the claimed position is the actual center of gravity of the ball. If not, it is unclear how an intended position 
Regarding claim 3, the limitation “the position intended to be a center of gravity” in lines 3-4 renders the claim indefinite, because, as noted above, the phrase “intended to be” is vague, and it is unclear whether the claimed position is the actual center of gravity of the ball. 
Regarding claim 4, the limitation “the plurality of second multiaxial acceleration sensors include a plurality of second multiaxial acceleration sensors” in lines 2-3 is unclear, or at best redundant. 
Regarding claim 5, the preamble recitation “to be paired with the first communication unit of the ball according to Claim 1” in lines 2-3 renders the claim indefinite, because it is unclear whether the claimed system includes the ball or is simply intended for use with the ball. If the latter, it is unclear in what sense or to what extent claim 5 would be limited by the features of the ball recited in claim 1.
Regarding claim 11, the limitation “a position intended to be a center of gravity of the ball” in lines 2-3 renders the claim indefinite, because, as noted above, the phrase “intended to be” is vague. It is unclear whether the claimed position is the actual center of gravity of the ball. 
Regarding claim 14, it is unclear whether “and including a multiaxial acceleration sensor and the first communication unit incorporated therein” in lines 3-4 describes components of the ball (i.e., in addition to the first sensor recited in line 2) or components of the first sensor. For the purpose of examination, these elements will be interpreted in view of Applicant’s disclosure as referring to components of the first sensor.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noda et al. (US Patent Pub. 2019/0041424, hereinafter Noda).
Regarding claim 1, Noda discloses a ball (para. 0037, “a hard ball for baseball or a golf ball”) comprising a first sensor (measurement unit 101) including a first multiaxial acceleration sensor (primary acceleration sensor 102, Fig. 1; para. 0014, 0032, 0034); a first communication unit (communicator 106) for wireless transmission of sensor data detected by the first sensor (para. 0041); and a battery (107) for supplying electric power to the first sensor and the first communication unit (para. 0043). The first multiaxial acceleration sensor (102) is housed at a center of gravity of the ball (para. 0034, lines 1-2, “primary acceleration sensor 102 is fixed at the center of gravity of the flying object”). Since the first multiaxial acceleration sensor (102) occupies the center of gravity of the ball, and the first communication unit (106) and the battery (107) are separate from the first multiaxial acceleration sensor (102), each of the first communication unit (106) and the battery (107) are therefore necessarily arranged at a position out of the center of gravity (also see Fig. 2 showing central location of sensor 102 at position 
Regarding claim 2, Noda further discloses the ball comprises a core body forming a central portion of the ball (para. 0037, lines 1-3, “a core”), wherein the first sensor (including sensor 102), the first communication unit (106), and the battery (107) are incorporated in the core body (para. 0037, lines 4-5, “the measurement unit 101 [which includes the sensor 102, communication unit 106, and battery 107] should be fixed at the center of the core”).
Regarding claim 3, Noda further discloses the first sensor (101) includes a plurality of second multiaxial acceleration sensors (secondary acceleration sensors 103; para. 0032, 0035-0036) arranged adjacent to the first multiaxial acceleration sensor (102; para. 0050, lines 10-14, sensors 103 each being 7 mm from sensor 102 and therefore considered to be adjacent; see Fig. 2 showing location of sensors 103 at the positions indicated by “200 g”).
Regarding claim 10, Noda discloses a system (Fig. 1) including the ball as discussed above for claim 1.
Claim 14 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Coza (US Patent Pub. 2013/0274040, hereinafter Coza).
Regarding claim 14, Coza discloses a program (para. 0055, “software”) to be downloaded into a mobile terminal (mobile phone 206, Fig. 8A; para. 0111, 0115-0116, 0118-0119) including a second communication unit (para. 0115, for communication with sensor module 102) to be paired with a first communication unit (transceiver 122 of sensor module 102, Fig. 4; para. 0082) of a ball having a first sensor (sensor module 102) incorporated therein (para. 0070) and including a multiaxial acceleration sensor (116, Fig. 4; para. 0079) and the first .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Noda.
Regarding claim 4, Noda teaches the claimed invention substantially as claimed, as set forth above for claim 3. For the purpose of examination, claim 4 is interpreted to mean that the plurality of second multiaxial acceleration sensors are arranged so that the first multiaxial .
Claims 5-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Noda in view of Coza.
claim 5, Noda discloses a system (Fig. 1) comprising a terminal (measurement apparatus 201 comprising execution of a program by a computer; para. 0052) that includes a second communication unit (acquirer 202; para. 0057) to be paired with the first communication unit (106) of the ball, discussed above with respect to claim 1. The terminal (201) includes a unit (estimator 203) for generating ball movement data (para. 0061) of the paired ball, based on data obtained from the first sensor (101) of the paired ball via the first communication unit (106) and the second communication unit (202); and a first function (para. 0064-0065) for using the data from the first sensor (101) to calculate at least acceleration of flight motion concerning the paired ball (para. 0065; para. 0073; para. 0102). 
Noda does not explicitly teach that the terminal (201) is a mobile terminal. However, Coza teaches a similar system (Fig. 8A) comprising a mobile terminal (mobile phone 206; para. 0115, 0118-119) paired with a communication unit (transceiver 122, Fig. 4) of a ball (sensor module 102 embedded in a ball such as a baseball; para. 0070) for generating ball movement data and calculating acceleration of flight motion, flight distance, and displacement amount during flight based on data from an acceleration sensor (116, Fig. 4) in the paired ball (para. 0119, 0250, 0282-0284). Coza teaches that a mobile terminal such as mobile phone (206) “may be desirable as mobile phones are commonly carried by individuals, even while engaging in athletic activities, and they are capable of providing significant additional computing and communication power at no additional cost to the individual” (para. 0118). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Noda by selecting a mobile phone as taught by Coza as the terminal/measurement apparatus (201 of Noda), since mobile phones are 
Regarding claim 6, the modified Noda teaches the claimed invention substantially as claimed, as set forth above for claim 5. Noda further teaches the first sensor (101, Fig. 1) includes a plurality of multiaxial acceleration sensors (102, 103; para. 0032), and the first function includes a function for using data of at least one of the plurality of multiaxial acceleration sensors (102, 103) included in the first sensor (101) to cancel an acceleration component caused by spinning of the paired ball (para. 0102, “removing the centrifugal acceleration components”).
Regarding claim 7, the modified Noda teaches the claimed invention substantially as claimed, as set forth above for claim 5. Coza further teaches the mobile terminal comprises a unit (i.e., the processing system and programming of the mobile phone 206, Fig. 8A; para. 0118-0119) for using the acceleration, flight distance, and/or displacement amount to output a pitch type of the paired ball (para. 0209, lines 6-7, “sensor module 102 could be used to determine the type of pitch thrown (fastball, curveball, slider, change-up, etc.)”; see para. 0119, indicating that the disclosed processing steps and calculations may be performed by the portable electronic device 206 rather than the sensor 102). 
Regarding claim 8, the modified Noda teaches the claimed invention substantially as claimed, as set forth above for claim 5. Coza further teaches the mobile terminal (206, Fig. 8A) includes a simulator (display of mobile phone 206 configured for displaying trajectory of ball; see para. 0285-0286; also see Coza’s claims 16-17 and 22-23) for displaying appearance viewed 
Regarding claim 9, the modified Noda teaches the claimed invention substantially as claimed, as set forth above for claim 5. Coza further teaches the mobile terminal (206) includes a unit for causing a cloud server to store ball movement data via the internet (para. 0120).
Regarding claim 11, Noda discloses a method for monitoring movement of a ball via a terminal (measurement apparatus 201, Fig. 1, comprising execution of a program by a computer; para. 0052). The ball (baseball with measurement unit 101, Fig. 1; para. 0037) includes a first sensor (measurement unit 101) including a first multiaxial acceleration sensor (primary acceleration sensor 102, Fig. 1; para. 0014, 0032, 0034) housed at a center of gravity of the ball (para. 0034, lines 1-2, “primary acceleration sensor 102 is fixed at the center of gravity of the flying object”), and a first communication unit (communicator 106) for wireless transmission of sensor data detected by the first sensor (para. 0041). The terminal (201) includes a second communication unit (acquirer 202; para. 0057). The method includes pairing the first communication unit (106) of the ball and the second communication unit (202) of the terminal (201, Fig. 1; para. 0041 and 0057); and using, by the terminal (201), data of the first sensor (101) of the paired ball obtained via the first and second communication units (106, 202) to calculate at least acceleration of flight motion concerning the paired ball (para. 0065; para. 0073; para. 0102). 
Noda does not explicitly teach that the terminal (201) is a mobile terminal. However, Coza teaches a similar system (Fig. 8A) comprising a mobile terminal (mobile phone 206; para. 0115, 0118-119) paired with a communication unit (transceiver 122, Fig. 4) of a ball (sensor 
Regarding claim 12, the modified Noda teaches the claimed invention substantially as claimed, as set forth above for claim 11. Noda further teaches the first sensor (101) includes a plurality of second multiaxial acceleration sensors (secondary acceleration sensors 103; para. 0032, 0035-0036) arranged adjacent to the first multiaxial acceleration sensor (102; para. 0050, lines 10-14, sensors 103 each being 7 mm from sensor 102 and therefore considered to be adjacent; see Fig. 2 showing location of sensors 103 at the positions indicated by “200 g”), and the calculating includes using data of at least one of the plurality of multiaxial acceleration sensors (102, 103) included in the first sensor (101) to cancel an acceleration component caused by spinning of the paired ball (para. 0102, “removing the centrifugal acceleration components”).
claim 13, the modified Noda teaches the claimed invention substantially as claimed, as set forth above for claim 11. Noda does not explicitly teach a unit for using at least one of the acceleration, the flight distance, and the displacement amount to output a pitch type of the paired ball. However, Coza further teaches using the acceleration, flight distance, and/or displacement amount to output a pitch type of the paired ball (para. 0209, lines 6-7, “sensor module 102 could be used to determine the type of pitch thrown (fastball, curveball, slider, change-up, etc.)”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Noda by using the acceleration, flight distance, and/or displacement amount to output a pitch type of the paired ball, as suggested by Coza, in order to enable an individual, coach, teammate, or spectator to determine characteristics of a pitcher’s pitch (Coza, para. 0209).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,828,536 (the reference claims) in view of Noda.
claim 1, reference claim 1 recites a ball comprising a triaxial acceleration sensor and a first communication unit. The reference claims are silent with respect to the location of the triaxial acceleration sensor and the first communication unit and do not explicitly recite a battery. However, Noda teaches a ball (Fig. 1; para. 0037, “baseball”) similarly comprising a first multiaxial acceleration sensor (102) and a first wireless communication unit (106), as well as a battery (107) for powering the sensor (102) and the communication unit (106; para. 0043). Noda teaches that the first multiaxial acceleration sensor is housed at the center of gravity of the ball for measuring an acceleration caused by movement of the flying object (para. 0034). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the reference claims by locating the triaxial acceleration sensor at the center of gravity of the ball, as taught by Noda, in order to measure an acceleration caused by movement of the flying object (Noda, para. 0034), and by adding a battery as taught by Noda, in order to provide power to the sensor and the communication unit (para. 0043). The examiner notes that when the first acceleration sensor is located at the center of gravity, the battery and the communication unit (which are separate from the first acceleration sensor) will necessarily be arranged at a position out of the center of gravity.
Regarding claim 2, the reference claims do not explicitly recite a core body. However, this feature is taught by Noda, as set forth above in the rejection of claim 2 under 35 USC 102. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the reference claims by including a core body forming the central portion of the ball and incorporating the first sensor, the first 
Regarding claim 3, the reference claims do not explicitly recite a plurality of second multiaxial acceleration sensors arranged adjacent to the first multiaxial acceleration sensor. However, this feature is taught by Noda, as set forth above in the rejection of claim 3 under 35 USC 103. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the reference claims by arranging a plurality of second multiaxial acceleration sensors adjacent to the first multiaxial acceleration sensor, as taught by Noda, in order to measure accelerations caused by spin of the ball (Noda, para. 0035).
Regarding claim 4, although Noda does not explicitly show the second multiaxial acceleration sensors (103) arranged such that the first multiaxial acceleration sensor (102) is at a body center position thereof, the examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of the teaching of Noda, to modify the invention of the reference claims by adding additional second acceleration sensors equidistantly spaced from the first acceleration sensor, e.g., on the left, rear, and upper sides of the first acceleration sensor, such that the first acceleration sensor is at a body center position of the second acceleration sensor arrangement, since Noda teaches that that four or more second acceleration sensors may be provided (para. 0082) and that the second acceleration sensors are all equidistant from the first acceleration sensor (para. 0048-0050). One of ordinary skill in the art would recognize that arranging the second acceleration sensors equidistantly on each side of the first acceleration sensor (when the first acceleration 
Regarding claim 5, reference claim 1 recites a system comprising a mobile terminal that includes a second communication unit to be paired with the first communication unit of the ball, the mobile terminal including a unit for generating ball movement data of the paired ball based on data obtained from the first sensor of the paired ball via the first and second communication units, and the function of using data from the first sensor to calculate flight parameters of the paired ball. Noda discloses the additional features of the ball of claim 1, as discussed above. The reference claims do not explicitly recite the flight parameters including acceleration of flight motion, flight distance, and displacement amount during flight concerning the paired ball. However, Noda further teaches a first function (para. 0064-0065) for using the data from the first sensor (101) to calculate at least acceleration of flight motion concerning the paired ball (para. 0065; para. 0073; para. 0102). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the reference claims by configuring the mobile terminal to include a first function for using the data from the first sensor to calculate at least acceleration of flight motion concerning the paired ball, as taught by Noda, in order to estimate a spin rate per unit time of the ball (para. 0012; para. 0073-0081).
Regarding claim 6, the reference claims do not recite a plurality of multiaxial acceleration sensors and a function for using data of at least one of the plurality of multiaxial acceleration sensors to cancel an acceleration component caused by spinning of the paired ball. However, these features are taught by Noda, as set forth above in the rejection of claim 6 
The features of claim 7 are recited in reference claim 1 (see col. 13, lines 39-44). 
The features of claim 8 are recited in reference claim 3.
The features of claim 9 are recited in reference claim 6.
The features of claim 10 are recited in reference claim 1 and taught by Noda, as discussed above for claim 1. 
Regarding claim 11, reference claim 7 recites a method of monitoring movement of a ball via a mobile terminal, the ball including a first sensor that includes a triaxial acceleration sensor and a first communication unit, the mobile terminal including a second communication unit, and the method comprising pairing the first and second communication units and using, the mobile terminal, data of the first sensor of the paired ball obtained via the first and second communication units to calculate parameters concerning the flight of the paired ball. The reference claims are silent with respect to the location of the triaxial acceleration sensor and do not recite the calculated parameters including at least one acceleration of flight motion, flight distance, and displacement amount during flight. However, Noda teaches a ball (Fig. 1; para. 0037, “baseball”) similarly comprising a first multiaxial acceleration sensor (102) and a first 
Regarding claim 12, the reference claims do not recite a plurality of second multiaxial acceleration sensors and the step of using data of at least one of the plurality of the multiaxial acceleration sensors to cancel an acceleration component caused by spinning of the paired ball. However, these features are taught by Noda, as set forth above for claim 11. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of the reference claims by including a plurality of second multiaxial acceleration sensors as taught by Noda, in order to measure accelerations cause by spin of the ball (Noda, para. 0035), and by using data of at least one of the plurality of multiaxial acceleration sensors to cancel an acceleration component caused by spinning of the paired ball as also taught by Noda, in order to determine the external force acceleration of the ball (Noda, para. 0102).
claim 13 are recited in reference claim 11 (see col. 14, lines 29-36).
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,828,536 (the reference claims) in view of Coza.
Regarding claim 14, reference claim 9 recites a program downloaded into a mobile terminal including a second communication unit paired with a first communication unit of a ball having a first sensor including a multiaxial acceleration sensor as claimed, the program comprising instructions that cause the mobile terminal to function as a unit for using data of the first sensor obtained via the first and second communication units to calculate flight parameters of the paired ball. The reference claims do not recite the calculated parameters including at least one acceleration of flight motion, flight distance, and displacement amount during flight. However, Coza teaches a similar ball, mobile terminal, and program, including instructions to calculate at least one of acceleration of flight motion (para. 0284, “maximum acceleration”), flight distance (para. 0282, “distance of travel”), and displacement amount during flight (para. 0293, “trajectory model (i.e., path of flight)”) concerning the paired ball, using data of a first sensor (116, Fig. 4) of the paired ball. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the reference claims by configuring the program to calculate at least one of acceleration of flight motion, flight distance, and displacement amount of the paired ball, as taught by Coza, in order to provide this information to a user for performance assessment (Coza, para. 0006, 0209, 0250).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al. (US Patent No. 10,262,552) discloses a ball (10) in wireless communication with a mobile terminal (70, Fig. 1), the mobile terminal configured to calculate flight parameters of the ball and to display a trace of the ball flight.
Marinelli (US Patent No. 6,151,563) discloses a ball with a plurality of sensors arranged equidistant from a center of the ball for balance purposes (Figs. 4-5; col. 8, lines 53-55).
Perkins (US Patent Pub. 2014/0045630) discloses a ball comprising a multiaxial acceleration sensor, a communication unit, and a battery.
Matsuzewski (non-patent literature) discloses a ball designed by OnCore Golf comprising a ball in wireless communication with a mobile terminal comprising a program for calculating flight parameters of the ball.
McGinnis (non-patent literature) discloses a ball comprising a multiaxial acceleration sensor and a wireless communication unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /August 9, 2021/